JUSTICE CLARK delivered the opinion of the court: Respondent, D.G., was found guilty of violating his probation (Ill. Rev. Stat. 1987, ch. 37, par. 805 — 25) by committing the offense of theft. The trial court sentenced him to a five-day term in the juvenile detention center and a probationary term of 18 months. The appellate court, with one justice dissenting, affirmed. (202 Ill. App. 3d 805.) We granted respondent’s petition for leave to appeal (134 Ill. 2d R. 315). The issue in this case is whether the police had probable cause to arrest respondent. The facts of the case are not in dispute. On June 2, 1989, Officer Larry Layman of the Peoria police department responded to a report of suspicious behavior at a savings and loan located in the Northwoods Shopping Mall in Peoria. When Layman arrived the manager of the savings and loan told him that a young boy had recently exchanged approximately $1,000 in small bills for larger denominations. Officer Layman viewed the security videotape of the transaction and estimated the boy to be approximately 12 to 13 years old. Layman then left to search for the boy in the mall. Ten minutes after leaving the savings and loan, Layman observed respondent, whom he recognized from the security video, walking near the mall with his brother. Respondent was carrying four bags from the Toys R Us store while his brother was carrying one bag from that store. In Officer Layman’s opinion, respondent’s attire and appearance indicated that he could not afford to spend substantial amounts of money on toys. Layman drove along side respondent and told him to get in the car. At this point, Layman saw respondent place a wallet in the waistband of his pants. When respondent was in the car, Layman asked respondent “[w]here the rest of the money [was].” Respondent stated that he did not have any money left. At Layman’s direction, respondent then gave his wallet to Layman. Layman searched the wallet and found approximately $410, in denominations ranging from $1 to $50 bills. In response to Layman’s questions, respondent stated that he stole the money from his grandmother. Layman then drove respondent and his brother to the police station for further questioning. At the time he ordered respondent into the car, Layman was not aware that any crime had been committed in the area. Layman stated that he was merely investigating “a suspicious boy with a substantial amount of money” to determine where he got the money. In fact, the police did not discover that a crime had actually been committed until over an hour later when respondent confessed that he stole the money from a video arcade. Prior to trial, respondent filed motions to quash his arrest and suppress evidence. The trial court granted the motion to suppress statements made prior to Miranda warnings, but denied the motion to quash arrest and suppress other evidence. The trial court found that probable cause existed for the arrest. Whether probable cause exists is a mixed question of law and fact. (People v. Lippert (1982), 89 Ill. 2d 171, 177.) Ordinarily, a trial court’s ruling on a motion to quash -will not be reversed unless manifestly erroneous. (People v. Foskey (1990), 136 Ill. 2d 66, 76.) However, where neither the facts nor credibility of the witnesses is contested, the issue of whether probable cause exists is a legal question which a reviewing court may consider de novo. Foskey, 136 Ill. 2d at 76. Because a determination of whether probable cause existed must be made as of the time of arrest, we must first decide when respondent was arrested. An arrest occurs when the circumstances are such that a reasonable person, innocent of any crime, would conclude that he was not free to leave. (People v. Wright (1985), 111 Ill. 2d 128, 145.) We agree with the appellate court’s conclusion that respondent was arrested at the time he entered the squad car. Layman testified that at this point he considered respondent to be in custody. In addition, before he asked defendant any questions regarding the source of the money, Layman first confiscated defendant’s wallet which contained approximately $410. Under the circumstances, we believe that respondent, a 13-year-old boy, would think that he was not free to leave. Based on these facts, we believe defendant was arrested at the time he was ordered into the squad car. Because there was no warrant for defendant’s arrest, we must decide whether there was probable cause to arrest at that time. The probable cause requirement of the fourth amendment strikes a balance between the individual’s right to privacy and the need for efficient law enforcement. (People v. Moody (1983), 94 Ill. 2d 1, 7.) Probable cause exists when police “ ‘have knowledge of facts which would lead a reasonable man to believe that a crime has occurred and that it has been committed by the defendant.’ ” (Wright, 111 Ill. 2d at 145, quoting People v. Eddmonds (1984), 101 Ill. 2d 44, 60.) Probable cause “requires more than mere suspicion, but it does not require the arresting officers to have in their hands evidence sufficient to convict the defendant.” Moody, 94 Ill. 2d at 7. “Where there is uncertainty as to whether a crime has been committed, the privacy rights may be given more consideration. (People v. Reynolds (1983), 94 Ill. 2d 160, 166; People v. Lippert (1982), 89 Ill. 2d 171, 179-80, cert. denied (1982), 459 U.S. 841, 74 L. Ed. 2d 85, 103 S. Ct. 92.)” (Wright, 111 Ill. 2d at 146.) Therefore, where the question is whether a crime has been committed, as opposed to whether a particular individual committed a known crime, more evidence will be required to satisfy the probable cause requirement. With these principles in mind, we turn to the facts in the instant case. Probable cause to arrest respondent existed only if the facts known to Officer Layman at the time he ordered respondent into the squad car would warrant a man of reasonable caution to believe that a crime had been committed and that respondent committed it. At the time of the arrest, Layman knew that respondent had recently exchanged approximately $1,000 in small bills for larger denominations, and that respondent possessed four bags which appeared to be filled with toys. The appellate court held that probable cause existed because of these objective facts, combined with Layman’s subjective belief, based on respondent’s age and attire, that respondent could not afford to spend large amounts of money on toys. We disagree. We fail to see any facts which were known to the officer at the time of the arrest which would warrant a man of reasonable caution to believe a crime had been committed. When Officer Layman arrested respondent, he was not aware that a crime had been committed in the vicinity, much less a crime committed by someone matching respondent’s description. Possession of $1,000 by a minor is not a crime and, although this fact may arouse suspicion, this fact alone does not create probable cause to believe that the minor has committed a crime. There are numerous ways in which a 13-year-old could accumulate $1,000 legally. Nor do we believe that the fact the minor spent the money on toys adds anything to the probable cause analysis. The crime, if any, will relate to how respondent obtained the money, not how he spent it. Where, as here, the police are unaware that any crime has been committed, we do not think that mere possession of $1,000 by a minor creates probable cause to arrest. Under the facts of this case, we conclude that a reasonable man of caution would not conclude that a crime has been committed by the minor. We find that the officer’s arrest was based on a mere hunch rather than probable cause. Because we find that respondent was arrested when Layman ordered him into the car, we need not address the State’s alternative argument that the police action was justified as an investigatory stop under Terry v. Ohio (1968), 392 U.S. 1, 20 L. Ed. 2d 889, 88 S. Ct. 1868. For the foregoing reasons, we reverse the judgments of the appellate and circuit courts. Judgments reversed. JUSTICE HEIPLE took no part in the consideration or decision of this case.